Citation Nr: 0312462	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an undiagnosed illness, 
manifested by joint pain of the back, shoulders and wrists.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from April 1989 
until July 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1998 
rating decision of the Huntington, West Virginia Regional 
Office (RO) which, among other things, denied service 
connection for an undiagnosed illness, manifested by joint 
pain of the back, shoulders, wrists and elbows.  

It should be noted that in a Board decision dated in June 
2002, service connection for an undiagnosed illness, 
manifested by joint pain of the elbows was granted.  The 
remaining issues on appeal underwent further development at 
the Board in May 2002.  Development having been completed, 
the case was returned to the signatory Member for appropriate 
disposition.  


REMAND

The Board points out that during the course of this appeal, 
the Court of Appeals for Veterans Claims (Court) invalidated 
regulation authorizing the Board to adjudicate claims where 
new evidence has been obtained if the appellant has not 
waived initial consideration of the additional evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA)  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  New evidence has been received in 
the instant case pursuant to Board development for which a 
waiver has not been received.  In view of such, and to avoid 
any prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since development by 
the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of service 
connection for an undiagnosed illness, 
manifested by joint pain of the back, 
shoulders and wrists.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




